Citation Nr: 0814540	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-21 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to service connection for a chronic 
temporomandibular joint disorder.

4.  Entitlement to service connection for a chronic dental 
disorder.  

5.  Entitlement to service connection for a chronic 
respiratory disorder.  

6.  Entitlement to an increased disability evaluation for the 
veteran's chronic bilateral maxillary sinusitis, currently 
evaluated as 30 percent disabling.  

7.  Entitlement to an effective date prior to November 20, 
2001, for the award of a 30 percent disability evaluation for 
the veteran's chronic bilateral maxillary sinusitis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from December 1967 to December 
1970.  The veteran served in the Republic of Vietnam and was 
awarded the Combat Infantry Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Chicago, Illinois, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and denied an effective 
date prior to November 20, 2001, for the award of a 30 
percent disability evaluation for the veteran's chronic 
bilateral maxillary sinusitis.  In December 2004, the veteran 
submitted a notice of disagreement (NOD).  In April 2005, the 
RO denied service connection for chronic bilateral hearing 
loss disability, chronic tinnitus, a chronic 
temporomandibular joint (TMJ) disorder, a chronic dental 
disorder, and a chronic respiratory disorder.  In July 2005, 
the RO issued a statement of the case (SOC) to the veteran 
and his accredited representative which addressed the issues 
of whether new and material evidence had been received to 
reopen the veteran's claim of entitlement to service 
connection for PTSD and an earlier effective date for the 
award of a 30 percent evaluation for his bilateral maxillary 
sinusitis.  In July 2005, the veteran submitted a substantive 
appeal from the July 2004 rating decision.  

In October 2005, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  The 
hearing transcript can be reasonable construed as a NOD with 
the denial of service connection for chronic bilateral 
hearing loss disability, chronic tinnitus, a chronic TMJ 
disorder, a chronic dental disorder, and a chronic 
respiratory disorder.  In April 2006, the RO, in pertinent 
part, denied an increased evaluation for the veteran's 
chronic bilateral maxillary sinusitis.  In May 2006, the 
veteran submitted a NOD with the denial of an increased 
evaluation for his chronic bilateral maxillary sinusitis.  In 
July 2007, the RO, in pertinent part, granted service 
connection for PTSD; assigned a 100 percent schedular 
evaluation for that disability; and effectuated the award as 
of June 21, 2006.  

In October 2007, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issues of 
service connection for chronic bilateral hearing loss 
disability, chronic tinnitus, a chronic TMJ disorder, a 
chronic dental disorder, and a chronic respiratory disorder.  
In October 2007, the veteran submitted an Appeal to the Board 
(VA Form 9) from the April 2005 rating decision.  

The issues of the veteran's entitlement to service connection 
for a chronic TMJ disorder, a chronic dental disorder, and a 
chronic respiratory disorder and an increased evaluation for 
his bilateral maxillary sinusitis are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD, 
chronic bilateral maxillary sinusitis, right maxilla fracture 
residuals with septal deviation, and left abdominal and chest 
shell fragment wound scar residuals.  
2.  Chronic bilateral hearing loss disability was not 
objectively manifested during active service or for many 
years thereafter.  The veteran's chronic bilateral hearing 
loss disability has not been shown to have originated during 
active service.  

3.  The veteran's chronic bilateral hearing loss disability 
has not been shown to be etiologically related to his 
service-connected disabilities.  

4.  Chronic tinnitus was not manifested during active service 
or at the most recent VA examination for compensation 
purposes of record.  

5.  In May 2002, the RO increased the evaluation for the 
veteran's bilateral maxillary sinusitis from 10 to 30 percent 
and effectuated the award as of November 20, 2001.  The 
veteran was informed in writing of the award and his 
appellate rights in May 2002.  He did not submit a NOD with 
the decision  

6.  In March 2004, the veteran submitted a claim for an 
earlier effective date for the award of a 30 percent 
evaluation for his chronic bilateral maxillary sinusitis.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by wartime service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326(a) (2007).  

2.  Chronic bilateral hearing loss disability was not 
proximately due to or the result of the veteran's 
service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 
3.326(a) (2007).  

3.  Chronic tinnitus was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a) (2007).  

4.  Chronic tinnitus was not proximately due to or the result 
of the veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2007).  

5.  The veteran's claim for an effective date prior to 
November 20, 2001, for the award of a 30 percent evaluation 
for his bilateral maxillary sinusitis fails to advance an 
allegation of fact or law upon which relief may be granted.  
38 U.S.C.A. § 7105 (d)(5) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims for service 
connection for chronic bilateral hearing loss disability and 
chronic tinnitus, the Board observes that the RO issued VCAA 
notices to the veteran in January 2005, February 2006, March 
2006, and August 2006 which informed the veteran of the 
evidence generally needed to support a claim of entitlement 
to service connection and the assignment of an evaluation and 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The January 2005 VCAA notice was issued 
prior to April 2005 rating decision from which the instant 
appeal arises.

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

In addressing the issue of an earlier effective date for the 
award of a 30 percent evaluation for the veteran's chronic 
bilateral maxillary sinusitis, the Board observes that the 
statutory and regulatory provisions pertaining to the VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on the 
Court's interpretation of the law and regulations pertaining 
to claims for VA benefits.  Therefore, because no reasonable 
possibility exists that would aid in substantiating the 
veteran's claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  


II.  Service Connection

A.  Chronic Bilateral Hearing Loss Disability

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
for impaired hearing shall be established when the thresholds 
for any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz are 40 decibels or more; or the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  The Court has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award 
of service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system including sensorineural hearing loss becomes manifest 
to a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for PTSD, chronic bilateral maxillary 
sinusitis, right maxilla fracture residuals with septal 
deviation, and left abdominal and chest shell fragment wound 
scar residuals.  

The veteran's service personnel records indicate that he 
served with the Army in the Republic of Vietnam.  He was 
awarded the Combat Infantry Badge.  

The veteran's service medical records do not refer to 
bilateral hearing loss disability.  The documentation does 
reflect that the veteran sustained a right maxilla fracture 
when he fell from a raft while in the Republic of Vietnam.  
He was also wounded in a grenade explosion.  

In the veteran's December 2004 claim for service connection, 
the accredited representative advanced that service 
connection was warranted for bilateral hearing loss 
disability as the claimed disorder was precipitated by the 
veteran's combat experiences in the Republic of Vietnam or, 
in the alternative, secondary to his service-connected right 
maxilla fracture residuals.  

At the October 2005 hearing before a VA hearing officer, the 
veteran testified that he had experienced impaired hearing 
ever since serving in the Republic of Vietnam.  

At a March 2006 VA examination for compensation purposes, the 
veteran complained of hearing loss.  He presented a history 
of having served as a Green Beret in the Republic of Vietnam.  
While attempting to dismantle a grenade during active 
service, the grenade exploded near him and rendered him 
unable to hear for several days.  On audiological evaluation, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
35
40
LEFT
25
30
20
25
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  The VA examiner commented that:

Given the mildness of the responses 
including responses within normal limits 
in the higher frequencies and the 
excellent word recognition ability at 
approximately average conversational 
speech level, it is unlikely that this 
hearing loss is service-connected.  This 
is very average hearing loss for someone 
the veteran's age.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Chronic bilateral hearing loss disability was first 
clinically manifested in March 2006, some 36 years after 
service separation.  No competent medical professional has 
attributed the veteran's chronic bilateral hearing loss 
disability to his period of wartime service.  The VA examiner 
at the March 2006 VA examination for compensation purposes 
expressly stated that the veteran's chronic bilateral hearing 
loss disability was not likely related to active service and 
represented "very average hearing loss for someone the 
veteran's age."  

The veteran asserts that he sustained chronic bilateral 
hearing loss disability as the result of his combat 
experiences or, in the alternative, secondary to his 
service-connected disabilities.  Given his combat-related 
commendations, the Board finds the veteran's statements as to 
his alleged inservice combat-related trauma to be consistent 
with the circumstances, conditions, and hardships of his 
service during the Vietnam War.  The provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are therefore for application.  
However, the statute does not eliminate the need for medical 
nexus evidence.  It merely reduces the evidentiary burden on 
combat veterans as to the submission of evidence of 
incurrence or aggravation of an injury or disease in service.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Libertine v. 
Brown, 9 Vet.App. 521, 523-24 (1996).  

The veteran's contentions as to the etiology of his chronic 
bilateral hearing loss disability are supported solely by the 
accredited representative's written statements and his own 
testimony and written statements.  The Court has held that a 
lay witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The lay testimony and written statements 
are thus insufficient to establish an etiological 
relationship between the claimed disorder and the veteran's 
wartime service.  Therefore, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for chronic bilateral 
hearing loss disability.  

B.  Chronic Tinnitus

The veteran's service medical records do not refer to chronic 
tinnitus.  

In the veteran's December 2004 claim for service connection, 
the accredited representative advanced that service 
connection was warranted for tinnitus as the claimed disorder 
was precipitated by the veteran's combat experiences in the 
Republic of Vietnam or, in the alternative, secondary to his 
service-connected right maxilla fracture residuals.  

At the October 2005 hearing on appeal, the veteran testified 
that he experienced ringing in his ears. 

At the March 2006 VA examination for compensation purposes, 
the veteran complained of tinnitus which occurred "perhaps 
every other day."  He reported that he had initially 
experienced tinnitus during active service.  The examiner 
commented that "his tinnitus occurs less often than to be 
considered pathologic and therefore is not 
service-connected."  

The clinical documentation of record does not reflect that 
the veteran has been diagnosed with chronic tinnitus.  His 
tinnitus was deemed to occur "less often than to be 
considered pathologic."  In the absence of evidence of 
current chronic disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If, for sake of argument, the veteran's tinnitus is 
considered to represent a chronic disability, the Board finds 
that no competent medical professional has attributed such a 
disability to his period of wartime service.  The VA examiner 
at the March 2006 VA examination for compensation purposes 
expressly stated that the veteran's tinnitus was not 
etiologically related to active service.  Given the veteran's 
combat-related commendations, the Board finds the veteran's 
statements as to his alleged combat-related trauma to be 
consistent with the circumstances, conditions, and hardships 
of his service during the Vietnam War.  The provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are therefore for application.  

The veteran's contentions as to the etiology of his claimed 
chronic tinnitus are supported solely by the accredited 
representative's written statements and his own testimony and 
written statements.  Such lay evidence is insufficient to 
establish an etiological relationship between the claimed 
disorder and the veteran's wartime service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
chronic tinnitus.  


III.  Earlier Effective Date 

In May 2002, the RO increased the evaluation for the 
veteran's chronic bilateral maxillary sinusitis from 10 to 30 
percent and effectuated the award as of November 20, 2001.  
The veteran was informed in writing of the award and his 
appellate rights in May 2002.  He did not submit a NOD with 
the decision  
In March 2004, the veteran submitted a claim for an earlier 
effective date for the award of a 30 percent evaluation for 
his chronic bilateral maxillary sinusitis.  The Court has 
held that there is no such claim as a "claim for an earlier 
effective date."  Rudd v. Nicholson, 20 Vet.App. 296, 300 
(2006).  As the veteran's request may not be reasonably 
construed as either an application to reopen a prior final 
claim or a claim of clear and unmistakable error in such a 
final claim, the Board finds no allegation of fact or law 
upon which relief may be granted.  Accordingly, the veteran's 
claim must be dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 
2002).  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

Service connection for chronic tinnitus is denied.  

The issue of entitlement to an effective date prior to 
November 20, 2001, for the award of a 30 percent evaluation 
for the veteran's chronic bilateral maxillary sinusitis is 
dismissed.  


REMAND

In reviewing the report of a February 2002 VA examination for 
compensation purposes, the Board observes that the veteran 
was noted to exhibit TMJ popping and clicking and a dull ache 
in his upper teeth caused by his service-connected maxillary 
sinusitis.  At the March 2006 VA examination for compensation 
purposes, the veteran complained of jaw popping and 
limitation of motion; very sensitive teeth; and difficulty 
breathing.  On examination, the veteran exhibited pain when 
opening his jaw more than 35 millimeters and wheezes 
throughout both lungs.  The examiner commented that:

There is documentation that this patient 
was injured while he was in the military 
in Vietnam.  He appears to be in pain 
from the residuals of his injuries, and I 
agree with his claim.  

No specific TMJ, dental, or respiratory disorders were 
diagnosed.  It is unclear whether the reported TMJ, dental, 
and respiratory symptoms represent manifestation of a chronic 
disability or disabilities.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran has submitted a timely NOD with the denial of an 
increased evaluation for his chronic bilateral maxillary 
sinusitis.  A SOC which addresses the veteran's NOD has not 
been issued to the veteran and his accredited representative.  
The Court has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the VA has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2006); and the Court's 
holdings in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are fully met, to include notice 
which encompasses consideration of claims 
based upon secondary service connection 
under 38 C.F.R. § 3.310 (2007).  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his claimed chronic TMJ, 
dental, and respiratory disorders 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic TMJ, 
dental, and respiratory disorders.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
opinions as to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
TMJ disorder had its onset during 
active service; is etiologically 
related to the veteran's active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
dental disorder had its onset during 
active service; is etiologically 
related to the veteran's active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disabilities.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
respiratory disorder had its onset 
during active service; is 
etiologically related to the 
veteran's active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should reflect that such a review 
was conducted.

4.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issue of an increased 
evaluation for the veteran's chronic 
bilateral maxillary sinusitis.  The 
veteran and his accredited representative 
should be given the appropriate 
opportunity to respond to the SOC.  The 
veteran is advised that he must complete 
his appeal of these issues by filing a 
timely substantive appeal following the 
issuance of the SOC.  
5.  Then readjudicate the veteran's  
entitlement to service connection for a 
chronic TMJ disorder, a chronic dental 
disorder, and a chronic respiratory 
disorder with express consideration of 
the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.310(a) 
(2007); and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



______________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


